  Case 4:19-cv-00331-A Document 18 Filed 06/22/20     Page 1 of 29 PageID 4137
                                                                   U.S. Ill STRICT COURT
                                                               NORTHERN DISTIUCT OF TEXAS


                   IN THE UNITED STATES DISTRICT COUR
                    FOR THE NORTHERN DISTRICT OF TEXA
                                                                    [!~~I~'f~o J
                                                               CLEJ(I(, U.S. OJSTJUCT COURT
                            FORT WORTH DIVISION

JIM HARVEY OPRY,                     §                         -=-=~-22~~~       -----J
                                                                 Uy_,=---....,;;:::::-;:c----


                                     §
             Petitioner,             §
                                     §
v.                                   §     No,   4:19-CV-331-A
                                     §
LORIE DAVIS, Director,               §
Texas Department of                  §
Criminal Justice,                    §
Correctional Institutions            §
Division,                            §
                                     §
            Respondent.              §


                           MEMORANDUM OPINION
                                  and
                                 ORDER

      This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Jim Harvey Opry, a state

prisoner confined in the Correctional institutions Division of

the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state-court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                                I. BACKGROUND

      In March 2015 petitioner was indicted in Tarrant County,

Texas, Case No. 1399102D, with one count of murder and one count

of manslaughter in the death of Britney Eylar.            (SHR 1 5-6, doc. 9-



      1
       ''SHR'' refers to the record of petitioner's state habeas proceeding in
WR-89,107-01.
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 2 of 29 PageID 4138


22.) The indictment also included a deadly-weapon notice, a

repeat-offender notice, and a habitual-offender notice. As part

of a plea-bargain agreement, petitioner pleaded guilty to

manslaughter and elected for a jury to assess punishment.           (Id. at

12-16.) On May 5, 2016, following the punishment phase of trial,

the jury assessed his punishment at 85 years' confinement.           (Id.

at 7.) The appellate court affirmed the trial court's judgment

and the Texas Court of Criminal Appeals refused petitioner's

petition for discretionary review.      (Electronic R., doc. 9-8. )

Petitioner also filed a state habeas-corpus application

challenging his conviction and/or sentence, which was denied by

the Texas Court of Criminal Appeals without written order on the

findings of the trial court.     (Action Taken, doc. 9-20.)

     The evidence at trial reflected that Eylar and petitioner,

who were both drug users, had been living together for a short

time in petitioner's apartment. They fought frequently. On

January 1, 2015, the two were fighting and Eylar called a friend,

Brandon Peterson, to pick her up. When Peterson arrived, the two

were still fighting and when Eylar was packing her belongings in

Peterson's car, petitioner threw an industrialized caulk gun

toward the car. The caulk gun hit Eylar in the back of the head,

splitting her skull. Peterson insisted that they call 911, but

petitioner refused and threatened Peterson, who is African

American, that he was "Ace Trey," a member of the Aryan Circle, a


                                    2
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 3 of 29 PageID 4139


violent prison gang with members in prison and in the "free

world." Peterson, who was scared, left and made an anonymous call

to 911. When law enforcement arrived, petitioner fled. Eylar died

eight days later after being removed from life support.

     The evidence also reflected that petitioner has an extensive

criminal history, beginning as a juvenile, and has been confined

in prison for the majority of his adulthood.

     In 1994, when petitioner was 18 years old, he pleaded guilty

to and was convicted of involuntary manslaughter in Harris

County, Texas. The case involved petitioner's accidental shooting

of Christie Casanover, a fourteen-year-old girl, in the face with

a shotgun,   killing her. Petitioner and another person dumped her

body in a cement cistern in a rural area, where it was discovered

by hunters. Although petitioner received deferred adjudication

for the offense, he was later adjudged guilty and sentenced to 10

years' confinement.

     In 1993 petitioner pleaded guilty to and was convicted of a

prohibited-weapons charge in Harris County, Texas, and was

sentenced to 100 days' confinement.

     In 1994 petitioner pleaded guilty to and was convicted of

aggravated assault with a deadly weapon in Harris County, Texas,

and was sentenced to 10 years' confinement.

     In 2005 petitioner pleaded guilty to and was convicted of

unlawful possession of a firearm by a felon and evading arrest


                                    3
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20      Page 4 of 29 PageID 4140


with a motor vehicle in Tarrant County, Texas, and was sentenced

to 6 years' and 180 days' confinement, respectively.

      And, in 2006 petitioner pleaded guilty to and was convicted

of unlawful possession of a firearm by a felon in Hood County,

Texas, and was sentenced to 10 years' confinement.              (Reporter's

R., vol.      6,   116-32, vol. 6, doc. 9-15; Reporter's R., vol. 8 '
                                                                           '
155-56, 161, 163, 167, 169, 173, 175, 180, doc. 9-18.)

      While incarcerated petitioner became of a member of the

Aryan Circle in 1999 and remained a member both in and out of

prison until 2010 when he allegedly renounced his membership in

the gang.      (Reporter's R., vol. 6, 111-12, 114-15; Reporter's R.,

vol. 8, 64-66, doc.        9-19.)

                                    II.   ISSUES

      In six grounds for relief, petitioner claims he received

ineffective assistance of counsel.            (Pet. 6-7 (A), doc. l.)

                            IV. STANDARD OF REVIEW

      A   §   2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.            §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as



      2The pagination in the ECF header is used when citing the exhibits
volume of the reporter's record.

                                          4
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 5 of 29 PageID 4141


determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. Harrington v. Richter, 562         u.s.   86, 100-

01   (2011); 28 U.S.C.   §   2254 (d) (1)-(2). This standard is difficult

to meet and "stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state

proceedings." Richter,       562 U.S. at 102.

      Additionally, the statute requires that federal courts give

great deference to a state court's factual findings.          Hill v.

Johnson,   210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1)

provides that a determination of a factual issue made by a state

court shall be presumed to be correct. It is the petitioner's

burden to rebut the presumption of correctness through clear and

convincing evidence. 28 U.S.C. § 2254 (e) (1). Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003); Williams v.         Taylor, 529 U.S.

362, 399   (2000).

      Furthermore, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief without written

order, typically it is an adjudication on the merits, which is

likewise entitled to this presumption. Richter, 562 U.S. at 100;

Ex parte Torres, 943 S.W.2d 469, 472        (Tex. Crim. App. 1997). In

such a situation, a federal court "should 'look through' the

unexplained decision to the last related state-court decision

providing" particular reasons, both legal and factual, "presume


                                      5
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 6 of 29 PageID 4142



that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct.   1188, 1191-92   (2018).

                             V. DISCUSSION

       A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CaNST. amend. VI,

XIV; Strickland v. Washington,     466 U.S.   668,   688   (1984). To

successfully state a claim of ineffective assistance of counsel,

the petitioner must demonstrate that counsel's performance was

deficient and that the deficient performance prejudiced his

defense. Strickland, 466 U.S. at 687. In applying this test, a

court must indulge a strong presumption that counsel's conduct

fell within the wide range of reasonable professional assistance.

Id. at 668, 688-89. Judicial scrutiny of counsel's performance

must be highly deferential and every effort must be made to

eliminate the distorting effects of hindsight.         Id. at 689.

Failure to establish either prong of the Strickland test will

result in a finding that counsel's performance was

constitutionally effective.     Id. The petitioner bears the burden

of proof on both components of the Strickland standard. Id. at

687.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of           §   2254 (d) (1)


                                       6
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 7 of 29 PageID 4143


See Gregory v.    Thaler, 601 F. 3d 347, 351 (5th Cir. 2010). Where,

as here, the state court adjudicated the ineffective-assistance

claims on the merits, this court must review petitioner's claims

under the "doubly deferential" standards of both Strickland and               §

2254 (d).   Cullen v.   Pinholster, 563 U.S. 170, 190 (2011).      In such

cases, the "pivotal question" for this court is not "whether

defense counsel's performance fell below Strickland's standard";

it is "whether the state court's application of the Strickland

standard was unreasonable" or whether the state court's factual

determination on which the decision was based was unreasonable in

light of the evidence presented in the state-court proceedings.

See Richter, 562 U.S. at 105; Wood v. Allen, 558 U.S. 290, 299

(2010).

      Petitioner claims that he received ineffective assistance of

trial counsel in the following respects:

      (1)   counsel failed to object to the state's admission
            of extraneous-offense victim-impact testimony;

      (2)   counsel failed to object to the victim's
            grandmother's introduction of the victim's family
            members to the jury;

      (3)   counsel failed to object to photographs of an
            extraneous-offense crime scene;

      (4)   counsel failed to object to prejudicial language
            regarding petitioner's gang affiliation;

      (5)   counsel failed to fully advise petitioner
            regarding the plea bargain; and

      (6)   counsel's cumulative errors resulted in a Sixth
            Amendment violation.

                                     7
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 8 of 29 PageID 4144


(Pet. 6-7(A), doc. 1.)

     Petitioner raised his claims in his state habeas

application, which was referred to a magistrate judge for

hearing,    factual findings, and conclusions of law.       (SHR 118, 10.)

Toward that end, the magistrate judge ordered affidavits from

petitioner's trial counsel Stephanie K. Gonzalez and Mamie Bush

Johnson. Ms. Gonzalez, who assisted Ms. Johnson, responded to

petitioner's allegations in a lengthy affidavit as follows           (any

spelling, punctuation and/or grammatical errors are in the

original)

          To properly answer [petitioner's] allegations, I
     tender the following as prologue.

          "An anonymous call came into Fort Worth Police
     dispatch on January 1, 2015 at approximately 2140 hours
     saying a white female 20-30 years of age, was at 429
     Haltom Road with severe head injuries and it was
     possibly gang related". Officers locate (sic) a cell
     phone, a woman's purse, and a woman's jacket inside a
     stack of semi-truck tires that were stack under a
     bobtail trailer."

          The victim was transported to John Peter Smith
     Hospital where ICU nurse Holly Hatchet advised that the
     victim, "had an apparent gunshot wound to the top of
     the back left side of her head" and brain matter was
     exiting victims head.

          FWPD conducted a crime scene search and collected
     evidence including photos of blood spots. The victim
     was identified as Britney Eylar. FWPD searched a nearby
     room of [petitioner] and located victims suitcase
     containing female clothes and female hygiene items.
     Search warrants were procured for the victim's cell
     phone and the cell phone of the [petitioner].

          On January 2, 2015, FWPD located and collected a
     bloody blanket from a pickup truck parked adjacent to

                                    8
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 9 of 29 PageID 4145



    the site where victim was located.

         On January 12, 2015, FWPD arrested and interviewed
    [petitioner]. He admitted to throwing a caulk gun and
    hitting victim in the head during an argument. He then
    admitted to throwing the caulk gun under semi-truck
    trailers parked nearby. The investigation led to
    discovery that the victim communicated with gang
    members.

         Police interviewed a witness who advised he was
    called by the victim to pick her up at 429 Haltom Road.
    Upon his arrival he heard the victim yelling with an
    unseen male. The witness advises he turned around and
    saw the victim on the ground bleeding.

         On January 20, 2015, the Fort Worth Star-Telegram
    published photos of [petitioner] and the victim as well
    as her cell phone messages citing fear of [petitioner].
    The Fort Worth Star-Telegram added a "Comment" section
    where several citizens expressed abhorrence of the
    incident and the criminal justice system: some readers
    proposed their own punishment of offenders.

          [Petitioner] confessed to throwing a large caulk
    gun in the direction of the victim. A portion the caulk
    gun entered victims head causing blunt force trauma.
    Victim was transported to the hospital. A few days
    after the incident, victim was taken off life support
    and died.

         The victim was standing in a parking lot next to
    an automobile preparing to depart. [Petitioner] stood
    on the stairs to his 2nd floor apartment. An argument
    had just occurred between the victim and [petitioner].
    The stairs were not enclosed but exposed to the
    outside. There was quite a distance between the victim
    and [petitioner]. [Petitioner] is alleged to have
    thrown a large industrial sized caulk gun loaded with a
    partially filled tube of caulking material. The path of
    the caulk gun was in an arc (both outwards and down) .
    All caulk guns have a handle that "rachets" a bar into
    the tube of caulk forcing it out of the end and onto
    the working surface to be caulked. The caulk gun is
    ungainly and designed to be used with two hands. It is
    not designed as a projectile. It cannot be thrown from
    a distance with accuracy because the center of gravity
    cannot be determined (the caulk tube was partially

                                   9
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 10 of 29 PageID 4146


    empty - being unable to visualize the contents, one
    cannot quickly determine its center point). A baseball
    is aerodynamic and its projected path can be easily
    determined. In contrast, a partially loaded industrial
    sized caulk gun is not aerodynamic and its projected
    path cannot be easily determined.

         Given the vast amount of evidence, [petitioner]'s
    confession, seeming attempts to conceal evidence,
    criminal history, indicia of gang related activity,
    publicity and comments from the public voicing feelings
    of the incident, it was thought best to mitigate the
    evidence by displacing criminality with "mistake" or
    "accident." [Petitioner] agreed to this strategy.

                               Ground One

         Ground One alleges, "Trial counsel was ineffective
    in failing to object to the States admission of
    extraneous-offense victim-impact testimony during
    punishment phase."

          RESPONSE: Defendant refers to the televised
    testimony of Sherry Johnson, mother of a decedent
    [Christie Casanover] from a prior matter. Lead counsel
    Mamie Johnson and I conferred at length on the event,
    police reports, autopsy reports, and manner of
    conducting effective representation of [petitioner]. We
    knew derogatory evidence would be admitted but we
    opined that disproportionate attempts to prevent the
    admission of the evidence would surely highlight the
    negativity of the evidence. It was thought best to
    minimize State evidence by not drawing further
    attention to the same but proceeding to other evidence
    that brought an ameliorative light to [petitioner].
    Given the sheer volume of evidence to be presented
    against [petitioner], we weighed its effect versus the
    cost of numerous objections and incensing the jury.

                               Ground Two

          Ground Two alleges, "Trial counsel was ineffective
    in failing to object to the victim's grandmother
    testifying to victim-impact evidence in sentencing
    phase of trial." [Petitioner] states Mrs. Eylar's
    (victim's grandmother) testimony as to the identity of
    the family members present in the court room was
    "purely irrelevant and prejudicial".

                                   10
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 11 of 29 PageID 4147


          RESPONSE: Ground Two mirrors Ground One in that
     [petitioner] complains that victim impact testimony was
    detrimental to him. In Ground Two, [petitioner], "would
    concede that perhaps some of her testimony was
    admissible, but the State went too far in asking Mrs.
    Eylar to introduce family members to the jury" (seated
    in the court room) . Trial strategy is multifaceted. It
    includes assessing juror facial expressions, seating
    positions, mannerisms, time of the day, length between
    recesses, etc. The State's introduction of family
    members cannot be forecasted. Any attempt to thwart the
    testimony via objections, only casts darkness over
    defendant and his counsel, i.e., "What are they trying
    to hide?" It is best thought to endure the evidence and
    move on to the next item and not emphasize the
    testimony. [Petitioner] fails to recall, we countered
    prosecution strategy (decedent's family members present
    on the prosecution side of the court room) when we
    seated [petitioner's] acquaintances on the defense side
    of the court room. This "silent" defense tactic was
    employed and thought better than objections that
    heighten the impact of State's evidence.

                              Ground Three

         Ground Three alleges, "Trial counsel was
    ineffective in failing to object to crime-scene
    photographs of the extraneous offense under Rule 403
    TEX. R. EVlD." [Petitioner] states admission of
    photographs from past offenses was "highly inflammatory
    prejudicial material which was more prejudicial than it
    was probative."

         RESPONSE: In the extraneous offense, the decedent
     [Christie Casanover] died when a weapon was discharged
    accidently. We discussed the Texas Rules of Evidence
    with [petitioner] in preparation of his defense. We
    stressed that 404b evidence may be used to show lack of
    mistake, identification, motive, preparation, etc. We
    discussed that mitigating the evidence was principle in
    his defense. Per [petitioner], the extraneous offense
    was an unfortunate set of circumstances (mistake). In
    the instant matter, the decedent died from blunt force
    trauma (decedent had a 6 em penetration into
    the brain by an object just over 2 inches). Crime scene
    photos from both incidents supported the defense theory
    that the deaths were both accidental. In allowing crime
    scene photos, we hoped to minimize the ferocity of the

                                    II
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 12 of 29 PageID 4148


    trauma in the instant matter and offer the theory of
    "accidental death." Photos were needed to show the
    difficulty in predicting velocity, direction and
    magnitude of the thrown device. [Petitioner] allegedly
    threw a caulk gun that is not for predicted flight. The
    photos were required to show [petitioner] could not
    have predicted the trajectory of the caulk gun; and as
    in the initial matter, he could not have predicted the
    weapon discharging towards the decedent. This was
    principle in his defense and he consented to this
    strategy.



                              Ground Five

          Ground Five alleges, "Trial counsel was
    ineffective in failing to object specifically to
    [petitioner's] gang affiliation." [Petitioner] advises
    the State's testimony concerning "white-supremacist
    group affiliation" was prejudicial and inflamed the
    jury.

         RESPONSE: I cross examined Steve Laird, Carrollton
    PD Gang Officer. My objection to his putative testimony
    was timely but overruled. With over fifteen years of
    trial experience as a prosecutor and defense counsel, I
    know that stressing a particular object, i.e., gang
    affiliation, only serves to imprint the issue in the
    minds of the jurors. Constant objections (with
    possibility of being overruled) heighten juror distrust
    of defense counsel and defendant. In other words, I
    tried to keep Pandora's box closed, but being
    overruled, the box was opened and any attempt to divert
    attention from the box may incite the jury and enhance
    penalty to the defendant. This character evidence was
    admissible because [petitioner] elected to testify and
    in doing so placed his credibility at issue.
    [Petitioner] fails to recall that an ameliorative
    avenue was employed via proof of his completion of the
    Texas Department of Corrections Gang Renouncement and
    Disassociation Program "GRAD". [Petitioner] fails to
    recall the initial call to Fort Worth PD advised the
    incident was "gang related" and that a search of the
    decedent's cell phone indicated she communicated with
    gang members. The issue of "gangs" was embedded in this
    case at its inception.


                                    12
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 13 of 29 PageID 4149


                               Ground Six

         Ground Six alleges, uTrial counsel was ineffective
    in failing to assist [petitioner) in deciding whether
    or not to accept a plea bargain." [Petitioner) admits
    he was offered 45 years imprisonment on the first count
    of murder but advises he elected to plead to the lesser
    included manslaughter with the stipulation that he
    would go to the jury for punishment. [Petitioner) uwas
    under the impression" that if 45 years was offered for
    the higher offense of murder, uhe most certainly could
    only receive less for a plea deal to manslaughter".

         RESPONSE: I was not appointed to this matter at
    its inception. Ms. Mamie Johnson sought my assistance
    and my experience as a retired Police Lieutenant. I was
    not present at all jail conferences and therefore
    cannot address how many times counsel advised
    [petitioner] of the States offer. When introduced to
    this matter and later to [petitioner), I distinctly
    recall he rejected the offer of 45 years and elected to
    go before the jury for punishment.

                             Ground Seven

         Ground Seven alleges, ucumulative error of trial
    counsel resulted in a 6th Amendment violation of
    ineffective assistance of trial counsel." [Petitioner)
    advises, uMultiple errors may be harmful in their
    cumulative effect on a defendant even if each error
    would be harmless standing on its own.

         RESPONSE: [Petitioner]'s Ground Seven merely
    offers a summation of his allegations and a final plea
    for a new punishment hearing. The Application for Writ
    of Haheas Corpus states, u.    . state concisely every
    legal ground for your claim that you are being
    unlawfully restrained, and then briefly summarize the
    facts supporting each ground."

          Ground Seven offers no specific point in the trial
     (distinguished from the prior six grounds) where
    defense was allegedly ineffective. During recesses in
    the trial, I visited [petitioner) in his holdover cell.
    I explained the process of the hearing and the next
    anticipated event; he offered no new information and
    seemed satisfied with the defense theory and
    representation.

                                    13
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 14 of 29 PageID 4150


                                Summation

           I was privileged to serve as second chair counsel
     to the Honorable Mamie Johnson. Given her experience I
     knew the matter was well managed. I have twenty-three
     years experience as a Police Officer, Detective,
     Sergeant, and Lieutenant. I have over three years
     experience as a prosecutor and as of 2016 (the year of
     the trial), fifteen years experience as a defense
     attorney. Given the severity of the offense and the
     nature of its commission, it has been my experience
     that juries routinely receive damning evidence with
     thoughts of punishment; they often overlook
     Constitutional rights examined at the outset of trial.
     Our discussions with [petitioner] included our
     knowledge of prosecutors and their trial habits, as
     well as our knowledge of the trial judge and his
     characteristics in trial, and the Tarrant County
     political atmosphere affecting jury selection and jury
     demeanor. [Petitioner] was afforded a well-thought
     defense plan and steps were implemented to mitigate
     harm to [petitioner] that included detailed
     interpretation of the Code of Criminal Procedure and
     the Texas Rules of Evidence that may not be entirely
     understandable by laypersons. [Petitioner] agreed with
     the defense theory.

(SHR 71-81, doc.    9-22 (emphasis in original)      (record citations

omitted).)

     Ms. Johnson responded to petitioner's allegations in an

affidavit as follows     (any spelling, punctuation and/or

gra~natical   errors are in the original):

     Ground One:

          [PETITIONER] COMPLAINS THAT DEFENSE COUNSEL WAS
     INEFFECTIVE BY FAILING TO OBJECT TO THE STATE'S
     ADMISSION OF EXTRANEOUS-OFFENSE VICTIM-IMPACT TESTIMONY
     DURING PUNISHMENT PHASE.

           I was not ineffective by not objecting to the
     testimony of Sherry Johnson and the impact it had upon
     her. I specifically chose not to object as a part of my
     overall defensive strategy. Counsel is aware and has

                                     14
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 15 of 29 PageID 4151


    considered that there is a danger of unfair prejudice
    inherent in the introduction of victim impact
    testimony. However, counsel concluded that the risk of
    contradicting the defensive theory of the case was
    greater than any benefit of excluding the testimony.
    Also, objections to the naturally flowing statement of
    a very sympathetic witness runs the risk of alienating
    the jury.

         I met with [petitioner] six times before trial and
    we discussed repeatedly his version of events and the
    defense he desired to put forward. [Petitioner]
    insisted every time that Cristie Cassanover's death was
    accidental and that he cared for Crisitie Cassanover
    and was also a victim of her loss. I was attempting to
    show through my client's testimony that he had deep
    remorse for both victims and a sense of loss especially
    as to Britney Eylar.

          The trial court has broad discretion in allowing
    even extraneous victim-impact testimony. Therefore, in
    my estimation the relationship of the witness to the
    victim, the amount of testimony to be elicited, and the
    amount of time spent on it did not warrant the risk of
    alienating the jury by objecting to very obvious
    statements. Of course she misses her daughter; of
    course she will not see her through life events. The
    testimony that was elicited did not impermissibly
    compare the worth of the victim to other individuals
    and did little more than make her an individual. Given
    this analysis I believe that the testimony would have
    been admitted by the trial court over objection,
    further casting [petitioner] in a negative light before
    the jury. Additionally, minimal amounts of like
    testimony have been found to be harmless error. There
    is a bright line of error where extraneous crimes are
    far different than the one on trial. In the present
    case the sheer similarity of the prior conviction made
    it likely that the court would find it relevant and
    acceptable under 403. Both cases involved females dying
    as a result of [petitioner]'s actions.

         The extraneous offense that was the basis of
    Sherry Johnson's testimony was a conviction and
    therefore, the clearly admissible evidence was a far
    greater factor than a few obvious statements about how
    a mother would miss a daughter. Considering this, I did
    not think the impact statements would substantially

                                    15
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 16 of 29 PageID 4152


    affect the verdict. I believe it was a legitimate
    strategy not to object to Sherry Johnson's testimony
    about her daughter.

    Ground Two:

          [PETITIONER] COMPLAINS THAT WITHOUT OBJECTION FROM
    DEFENSE COUNSEL, THE STATE ASKED THE VICTIM'S
    GRANDMOTHER TO INTRODUCE THE VICTIM'S FAMILY MEMBERS TO
    THE JURY.

         I did not fail to object to the introduction of
    the victim's family members in any way that was
    prejudicial to my client. Character evidence of the
    victim in the charged case is admissible. It only rises
    to the level of impermissibility when the state
    measures the worth of the victim compared to others
    instead of merely humanizing the victim and
    illustrating the harm caused by the defendant.

         I did raise an objection that was overruled and
    concluded further interrupting the testimony ran a
    substantial risk of alienating the jury and undermining
    the aforementioned defensive theory. It is unclear from
    [petitioner]'s complaint exactly what he believes the
    potential objection should have been. If he means I
    should have objected to the relevance of the identities
    of who was sitting in the court room, then I disagree.
    I believe that would have been confusing to the jury
    and made it look as though we had something to hide.
    Also, it was strategically better to allow the State to
    indicate it had more family members, than to allow the
    State to call each of them to testify. The impact of
    three more witnesses testifying to the character and
    the impact of the victim's death would certainly have
    had a more substantial impact.

    Ground Three:

         [PETITIONER] COMPLAINS THAT TRIAL COUNSEL PROVIDED
    INEFFECTIVE ASSISTENCE WHEN SHE FAILED TO OBJECT TO
    CRIME SCENE PICTURES OF EXTRANEOUS ACTS.

         I was not ineffective by not objecting to the
    admission of crime scene photos from the extraneous
    conviction.



                                    16
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 17 of 29 PageID 4153



         The trial court has broad discretion on what it
    deems admissible. [Petitioner] fails to state why the
    photos or testimony were unfairly prejudicial. They did
    accurately depict the events. I did not think that I
    would win any objections as to the admissibility of the
    exhibits from the previous trial, since their
    admissibility was ruled on in the prior case. The jury
    cannot consider mitigation without hearing any facts of
    the previous crime. It was important for them to hear
    that [petitioner] was young and that the previous fact
    pattern involved more stupidity than malice, as we
    stressed throughout the trial. Further, it is
    contradictory to continually object and then to argue
    true remorse at punishment.



    Ground Five:

          [PETITIONER] COMPLAINS THAT DEFENSE COUNSEL WAS
    INEFFECTIVE BY FAILING TO MAKE A SPECIFIC OBJECTION TO
    PREJUDICIAL TESTIMONY REGARDING [PETITIONER]'S GANG
    AFFILIATION.

          I did not fail to object to the gang affiliation
    testimony. My second chair objected and was overruled.
    She did not continue to object because we did not think
    we could win subsequent objections on the same subject
    and did not want to frustrate the jury and alienate
    them with frivolous objections.

         I do not believe further objections on the matter
    would have been in [petitioner]'s best interest as it
    was more important to our strategy to show remorse and
    honesty to the jury. When I directed questions during
    defense case-in-chief, [petitioner] testified that he
    renounced his gang affiliation by going through Gang
    Renouncement and the Disassociation Process while in
    TDC. He also provided evidence of the same by us
    introducing his Renouncement certificates received.
    Furthermore, he testified that he was introduced to the
    prison life at a young age and joined a prison gang
    merely for protection. Lastly, [petitioner] mentions in
    his application that his former gang affiliation was a
    white-supremacist group. He alleges there was no legal
    justification in the State presenting testimony of
    white supremacy to the jury, of which five members of
    the jury were African-American. I totally disagree with

                                    17
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 18 of 29 PageID 4154


    [petitioner], as gang affiliation is properly allowed
    in the punishment phase of trial. If anything, I
    thought it was a plus that I, his African-American
    attorney "stood by his sideu representing him. I
    further emphasized to the jury that he was no longer
    that person who was only in that gang for protection.

    Ground Six:

          [PETITIONER] COMPLAINS THAT HE RECEIVED
    INEFFECTIVE ASSISTANCE OF COUNSEL WHEN COUNSEL DID NOT
    FULLY ADVISE [PETITIONER] ON A PLEA BARGAIN, CAUSING
    [PETITIONER] TO FACE A THREE-DAY SENTENCING PHASE
    HEARING AND RECEIVING AN EIGHTY-FIVE YEAR SENTENCE.

         I was appointed to represent [petitioner] on
    February 3, 2015. I reviewed all materials April 14,
    April 16, Sept. 3 and Sept. 4 (2015). Also Jan. 27-28,
    2016. Moreover, Co-counsel and I continued to review
    evidence regularly in preparation for trial. Over 100
    hours were spent on his case. I visited [petitioner] on
    Feb. 20, 2015, May 27, 2015, Jan. 19, 2016, Jan 27,
    2016, April 5, 2016 and April 19, 2016. I wrote him a
    total of 11 letters concerning his case. We had
    multiple discussions. [Petitioner] told me he was sorry
    that Britney Eylar died, as he did not mean to hurt her
    in any way. He said he knew he would have to do     ·
    sometime in TDC, but not for murder because it was an
    accident. He said he would agree to 20-25 years TDC. I
    asked the ADA for 25 TDC and he said "NO.u In fact, I
    asked the ADA several times for 25 years. He refused
    each time. I informed [petitioner] about his last offer
    of 45 years TDC by written letter (dated October 6,
    2015). He and I discussed it again in January 2016. I
    explained that I felt like I could get the ADA to go
    down to 40 years, but [petitioner] said he would not
    accept 40. He said he would take his chance at trial.
    Due to his lengthy prison history, it was going to be
    an uphill battle no matter what. He knew he was taking
    a big chance, but decided to plea guilty to
    manslaughter. I admonished him that he may end up with
    more than 45 years TDC. I emphasized to [petitioner]
    and his brother that the only way to know for sure how
    much time he would end up with, was to accept a plea
    agreement. However, he was determined to reject 45
    years, as well as 40 if I could get it for him.



                                    18
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 19 of 29 PageID 4155


     Ground Seven:

          [PETITIONER] COMPLAINS THAT THE CUMULATIVE ERROR
     OF TRIAL COUNSEL RESULTED IN A SIXTH AMENDMENT
     VIOLATION OF INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL.

           I was not ineffective on any point or error raised
     or unraised by [petitioner]. Co-counsel and I had a
     strategy of trying to prove it really was an accident.
     We .also emphasized he had officially renounced his gang
     affiliation. He had issues since he was a teenager and
     was starting to make positive changes later in his
     life. We sought consideration from the jury, hoping we
     could convince them that even the prior manslaughter
     was a childish act, but an accident as well.

                                 SUMMARY

          I was not ineffective and performed my duties as
     counsel to the spirit and letter of the law.

(Id. at 82-87.)

     Based on the record and counsel's affidavits, the magistrate

judge entered the following factual findings, which although

numerous are included to assist the reader and which were later

adopted by the state habeas court and the Texas Court of Criminal

Appeals:

     Extraneous Offense Victim Impact

     5.    Sherry Johnson, the mother of [Christie Casanover]
           the fourteen year-old girl [petitioner] killed in
           1992, testified as follows:

                  I have not been blessed with any more
                  children, and I love children to death.
                  I'll never have-- I'll never have-- I
                  never got to see Cristie grow up and
                  graduate and have a family of her own.
                  And that's the hardest thing is my life
                  is so empty now. It's the most -- it's
                  the hardest thing that can happen to a
                  parent is to lose their only child. She

                                    19
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 20 of 29 PageID 4156


                    Cristie was my life.

     6.   Some of Sherry Johnson's testimony was victim
          impact testimony.

    7.    Ms. Johnson was aware that there was a danger of
          unfair prejudice inherent in the introduction of
          the victim impact testimony.

    8.    Ms. Johnson concluded that the risk of
          contradicting the defensive theory was greater
          than any benefit of excluding the testimony.

    9.    Ms. Johnson's defensive strategy was to present
          through [petitioner]'s testimony that Cristie's
          death was an accident, that [petitioner] cared for
          Cristie, and he was also a victim of her loss.

    10.   Ms. Johnson also did not object to Sherry
          Johnson's testimony because Ms. Johnson found the
          testimony to be a "naturally flowing statement of
          a very sympathetic witness" and objecting risked
          alienating the jury.

    11.   Counsel concluded that the best way to minimize
          the evidence was to not draw further attention to
          it.

    12.   Counsel decided that the impact statements of
          Sherry Johnson would not substantially affect the
          verdict in light of everything else.

    13.   Counsel's decision to not object to Sherry
          Johnson's testimony was the result of reasonable
          trial strategy.

    Victim's Grandmother

    14.   Counsel objected to this offense's victim's
          grandmother testifying on the basis that it was
          not "proper rebuttal" but was overruled.

    15.   Ms. Johnson decided not to make any additional
          objections to the grandmother because any
          objection ran the substantial risk of alienating
          the jury and undermining the defensive theory.

    16.   Counsel concluded that the grandmother pointing

                                    20
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 21 of 29 PageID 4157


          out the identities of the victim's family members
          in the audience was strategically better than
          having the State call each of them individually to
          testify.

    17.   Counsel was concerned that the impact of three
          more witnesses testifying to the victim's
          character and the impact of the victim's death
          would have had a more substantial impact on the
          jury than merely pointing out the additional
          family members.

    18.   Counsel's decision not to object to the victim's
          grandmother pointing out the family members in the
          audience was the result of reasonable trial
          strategy.

    Extraneous Crime Scene Photographs

    19.   Photographs of the 1992 crime scene, including
          images of the dead body, were admitted into
          evidence without objection.

    20.   The photographs were not overly gruesome.

    21.   The photographs were not unfairly prejudicial.

    22.   The photographs accurately depicted the events.

    23.   Ms. Johnson concluded that she would not win any
          objections to the photographs so any objections
          would be frivolous.

    24.   Ms. Johnson felt it important for the jury to hear
          that [petitioner] was young during the first
          incident and that the previous fact pattern
          involved more stupidity than malice.

    25.   Ms. Johnson believed it contradictory to
          continually object; and then argue true remorse.

    26.   Counsel's decision not to object to the crime
          scene photographs from 1992 was the result of
          reasonable trial strategy.




                                    21
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 22 of 29 PageID 4158


    Gang Affiliation

    29.   Counsel objected to the relevance of the gang
          testimony outside the presence of the jury.

    30.   The trial court overruled counsel's objection.

    31.   Counsel decided not     to continue to object in front
          of the jury because     they concluded any objections
          would be frivolous,     would only serve to frustrate
          the jury, and would     stress the subject matter.

    32.   Counsel decided it was more important to their
          strategy to show remorse and honesty to the jury.

    33.   Counsel concluded [petitioner]'s gang affiliation
          was admissible because [petitioner] chose to
          testify.

    34.   Counsel decided to demonstrate that [petitioner]
          had successfully renounced his gang affiliation
          through the Gang Renouncement and the
          Disassociation Process while in prison.

    35.   The evidence at trial was that the victim's death
          may have been gang related and that the victim
          communicated with gang members.

    36.   Ms. Johnson concluded that the fact that
          [petitioner] was accused of being a white
          supremacist, and Ms. Johnson is an
          African-American attorney that stood by [him],
          supported the argument that [he] was only in the
          gang for his protection.

    37.   Counsel's decision to not continue to object to
          the evidence that [petitioner] was a gang member
          was the result of reasonable trial strategy.

    Plea Advice

    38.   Counsel wrote [petitioner] a total of eleven
          letters concerning his case.

    39.   Counsel and [petitioner] had multiple discussions
          about the case.

    40.    [Petitioner] stated that he would agree to a plea

                                    22
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 23 of 29 PageID 4159


          offer of twenty to twenty-five years, but not for
          murder.

    41.   Ms. Johnson approached the State several times for
          a twenty-five year plea offer and it was declined
          every time.

    42.   The State's last plea offer was forty-five years.

    43.   Ms. Johnson advised ]petitioner] that she could
          possibly get the State to go down to forty years;
          however, [petitioner] would not accept forty
          years.

    44.   Ms. Johnson advised [petitioner] that the jury
          would receive evidence about his prior
          manslaughter conviction.

    45.   Ms. Johnson advised [petitioner] that the jury
          would learn about [petitioner]'s prior criminal
          history.

    46.   Ms. Johnson advised (petitioner] that a trial
          would be a risk due to his lengthy prison history.

    47.   Ms. Johnson advised [petitioner] that he may end
          up with more than forty-five years if he went to
          trial.

    48.   Ms. Johnson advised (petitioner] that the only way
          to guarantee a specific sentence was to accept the
          plea agreement.

    49.   Prior to entering his plea, Ms. Johnson reviewed
          the written plea admonishments with (petitioner].

    50.   Ms. Johnson discussed the consequences of his plea
          with [petitioner] several times prior to trial.

    51.   Counsel's advice regarding the State's plea offer
          was the result of reasonable trial strategy.

    52.   Ms. Johnson's affidavit is credible and supported
          by the record.

    53.   Ms. Gonzalez's affidavit is credible and supported
          by the record.


                                    23
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 24 of 29 PageID 4160


     54.   There is no evidence that a reasonable likelihood
           exists that the outcome of the proceeding would
           have been different but for the alleged
           misconduct.

(Id. at 120-126 (record citations omitted).)

     Based on its findings,    and applying the Strickland standard,

the magistrate judge made the following       leg~l   conclusions:

     10.   Counsel's decision to not object to Sherry
           Johnson's testimony was the result of reasonable
           trial strategy.

     11.   Counsel's decision to not to continue to object to
           the victim's grandmother's testimony was the
           result of reasonable trial strategy.

     12.   Counsel's decision to not object to the crime
           scene photographs from [petitioner]'s 1992
           conviction was the result of reasonable trial
           strategy.

     16.   Counsel's decision to not continually object to
           the evidence that [petitioner] was a gang member
           was the result of reasonable trial strategy.

     17.   Counsel properly advised [petitioner] about the
           legal consequences of rejecting the State's plea
           offer.

     18.   Counsel properly advised [petitioner] that he
           faced the full range of punishment if he rejected
           to the State's offer and pled open to the jury.

     19.   Counsel properly advised [petitioner] that his
           prior criminal history, including his prior
           manslaughter conviction, would be considered by
           the jury when assessing punishment.

     20.   [Petitioner] has failed to prove that trial
           counsel's representation fell below an objective
           standard of reasonableness.

     21.   A party fails to carry his burden to prove
           ineffective assistance of counsel where the
           probability of a different result absent the

                                    24
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 25 of 29 PageID 4161


          alleged deficient conduct "sufficient to undermine
          confidence in the outcomeu is not established.

    22.   "[A] court need not determine whether counsel's
          performance was deficient before examining the
          prejudice suffered by the defendant as a result of
          the alleged deficiencies. The object of an
          ineffectiveness claim is not to grade counsel's
          performance. If it is easier to dispose of an
          ineffectiveness claim on the ground of lack of
          sufficient prejudice, which we expect will often
          be so, that course should be followed.u

    23.   [Petitioner] has failed to show that there is a
          reasonable probability that the result of the
          proceeding would have been different had counsel
          objected to Sherry Johnson's testimony.

    24.   [Petitioner] has failed to show that there is a
          reasonable probability that the result of the
          proceeding would have been different had counsel
          objected to the victim's grandmother's testimony.

    25.   [Petitioner] has failed to show that there is a
          reasonable probability that the result of the
          proceeding would have been different had counsel
          objected to the crime scene photographs from
          [petitioner]'s 1992 manslaughter case.



    27.   [Petitioner] has failed to show that there is a
          reasonable probability that the result of the
          proceeding would have been different had counsel
          objected to the testimony of [petitioner]'s gang
          affiliation.

    28.   [Petitioner] has failed to show that there is a
          reasonable probability that the result of the
          proceeding would have been different had counsel
          advised him more about the legal consequences of
          rejecting the State's plea offer.

    29.   [Petitioner] has failed to show that there is a
          reasonable probability that the result of the
          proceeding would have been different had counsel
          advised him more about what [petitioner] faced at
          trial.

                                    25
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 26 of 29 PageID 4162


     30.   [Petitioner] has failed to show that there is a
           reasonable probability that, but for the alleged
           acts of misconduct, the result of the proceeding
           would have been different.

     31.   [Petitioner] has failed to prove that he received
           ineffective assistance of trial counsel.

(Id. at 120-29 (citations omitted).)

     Petitioner has not presented clear and convincing evidence

to rebut the state court's factual findings. Rather, he argues

that the state courts misconstrued his claims, that the state

courts understated the extent of the unfair prejudice presented

by counsel's errors, and/or that there was no possible legitimate

trial strategy involved in counsel's acts or omissions.          (Pet'r's

Mem. 4-17, doc. 2.) However, deferring to the state courts'

factual findings,   including the state courts' credibility

determinations, as this court must, the state courts' application

of Strickland was not objectively unreasonable. Petitioner's

claims are largely conclusory, with no factual or legal basis,

refuted by the record, involve strategic and tactical decisions

made by counsel, involve state evidentiary rulings or other

matters of state law, and/or would have required counsel to make

futile objections or arguments, all of which generally do not

entitle a state petitioner to federal habeas relief. See, e.g.,

Strickland, 460 U.S. at 689 (holding strategic decisions by

counsel are virtually unchallengeable and generally do not

provide a basis for postconviction relief on the grounds of


                                    26
Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 27 of 29 PageID 4163


ineffective assistance of counsel); Charles v.         Thaler,   629 F.3d

494,    502   (5th Cir. 2011)   (providing counsel's decision not to

object to adverse witness testimony was not an unreasonable trial

strategy when doing so would draw undue attention to that harmful

testimony); Johnson v. Cockrell, 306 F.3d 249, 255          (5th Cir.

2002)    (concluding that counsel is not required to make futile

motions or objections); Green v. Johnson, 160 F.3d 1029, 1042

(5th Cir. 1998)      (providing "[m]ere conclusory allegations in

support of a claim of ineffective assistance of counsel are

insufficient to raise a constitutional issueu). Even if

petitioner could demonstrate ineffective assistance of counsel in

one or more respects, which he has not, having reviewed the

record in its entirety, he cannot possibly establish

prejudice-i.e., that but for counsel's acts or omissions there is

a reasonably probability that his sentence would have been

significantly less harsh given his admitted lengthy criminal

history, beginning at the age of 12, his admitted years-long drug

use and addiction, his admitted history of gang affiliation, and

the disturbing facts of the case. See Miller v. Dretke, 420 F.3d

356, 364-65 & n.36 (5th Cir. 2005). Petitioner, himself,

testified that he deserved no less than the death penalty.

(Reporter's R., vol. 6, 179, doc. 9-15.)

        Furthermore, the cumulative error doctrine necessitates

reversal only in rare instances, and the Fifth Circuit has stated


                                      27
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20   Page 28 of 29 PageID 4164


that "the possibility of cumulative error is often acknowledged

but practically never found persuasive." United States v.

Delgado, 672 F.3d 320, 343 (5th Cir. 2012)         (citing Derden v.

McNeel, 978 F.2d 1453, 1456 (5th Cir. 1992)). A petitioner must

show that (1) the individual errors involve matters of

constitutional dimension rather than state law,          (2) the errors

were not procedurally defaulted for habeas purposes, and (3) the

errors so infected the entire trial that the resulting conviction

violates due process. Derden, 978 F.2d at 1454. See also Coble v.

Quarterman, 496 F.3d 430, 440 (5th Cir. 2012)          (rejecting

cumulative error claim where the petitioner failed to identify

errors of a constitutional dimension). Meritless claims or claims

that are not prejudicial cannot be cumulated, regardless of the

total number raised. Westley v. Johnson, 83 F.3d 714, 726 (5th

Cir. 1996).

     In summary, the state courts applied the correct legal

standard and their application of the Strickland test was not

objectively unreasonable or an unreasonable determination of the

facts based on the evidence before the court and the defensive

strategy at trial. A petitioner shoulders a heavy burden to

refute the premise that "an attorney's actions are strongly

presumed to have fallen within the wide range of reasonable

professional assistance." Messer v. Kemp, 760 F.2d 1080, 1090

(11th Cir. 1985). Petitioner presents no evidentiary, factual, or


                                     28
 Case 4:19-cv-00331-A Document 18 Filed 06/22/20    Page 29 of 29 PageID 4165


legal basis in this federal habeas action that could lead the

court to conclude otherwise. 28 U.S.C.       §     2254(d).

                             VI. CONCLUSION

     The state courts' adjudication of the claims presented does

not appear contrary to, or involve an unreasonable application

of, federal law as determinated by the Supreme Court or based on

an unreasonable determination of the facts in light of the record

as a whole.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.       §     2254 be, and is hereby,

denied and that a certificate of appealability be, and is hereby

denied.

     SIGNED June     2c:;. '   2020.




                                       29
